—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J.), rendered April 1, 1999, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, and criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By withdrawing all motions, pending and decided, the defendant waived his right to seek appellate review of the suppression ruling (see, People v Capone, 229 AD2d 445; People v Sebastian, 197 AD2d 647; People v Gary, 179 AD2d 821). Altman, J. P., Krausman, Goldstein and Crane, JJ., concur.